On an indictment against a victualler, for a violation of St. 1816, c. 112, § 1, on the 13th of November, by keeping his shop open on the evening of the Lord’s day, it was held, that, by the words, “ any part of the Lord’s day or evening,” the legislature intended Sunday and the evening immediately following sunset on that day ; and not the evening immediately preceding Sunday. It was also held, that the indictment was sustained by proof, that the shop was kept open on any Sunday evening preceding the finding of the indictment and within the time limited for prosecuting such an offence.